Citation Nr: 0108774	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to an increased rating for chronic right knee 
disability, including arthritis, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) rating decisions which in August 
1997, increased the rating of the service-connected PTSD from 
10 to 30 percent, and in December 1997 denied a rating in 
excess of 10 percent for the service-connected right knee 
disability.

By August 1999 decision, the RO increased the rating of the 
service-connected PTSD from 30 to 50 percent, and the rating 
of the right knee disability from 10 to 20 percent.  The 
claims remain in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In his November 1998 substantive appeal, the veteran 
requested a Travel Board hearing but, by January 1999 written 
correspondence to the RO, he withdrew his Travel Board 
hearing request.  38 C.F.R. § 20.704(e) (2000).  He requested 
an RO hearing, which was held in August 1999.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, flashbacks, hypervigilance, 
panic attacks, intrusive thoughts and recollections, social 
isolation and difficulty maintaining effective relationships 
with people, irritability and anger, anxiety, depression, and 
difficulty dealing with stressful situations; he is currently 
employed in his usual occupation as a teacher.  

2.  His service-connected right knee disability is manifested 
by arthritis, reduced and painful motion, crepitus on motion, 
and numbness, as well as subjectively perceived pain, 
discomfort, recurrent swelling, easy fatigability, lack of 
endurance, instability, and inability to perform strenuous 
physical activity; there is no objective evidence of 
deformity, effusion, or muscle atrophy; occasionally, he 
ambulates with the help of a cane, but does not use knee 
braces, special shoes, or crutches.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Code 9411 (2000).

2.  The schedular criteria for separate 10 and 20 percent 
ratings for right knee arthritis and right knee impairment, 
respectively, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, Codes 5003, 5010, 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  The record 
reveals that all available evidence pertinent to the 
veteran's increased rating claims has been associated with 
the file and the record contains sufficient information to 
rate the veteran's right knee disability and PTSD in accord 
with the applicable rating criteria.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right knee disability was granted by 
RO rating decision in October 1970, and a 10 percent rating 
was assigned.  That decision was based on the veteran's 
service medical records and post service clinical evidence 
showing that the disability had its onset in service 
(requiring surgery prior to service separation).  A rating in 
excess of 10 percent for right knee disability was later 
denied by RO rating decision in May 1979, September 1994, 
February 1995, and December 1997, here on appeal.  By rating 
decision in June 1999, he was assigned a temporary total 
rating under 38 C.F.R. § 4.30, for the period June 15 through 
July 1998, based on evidence of right knee surgery requiring 
convalescence; effective August 1, 1998, the previously 
assigned 10 percent rating became effective; by RO rating 
decision in August 1999, that rating was increased to 20 
percent (effective May 6, 1997, the date of receipt of the 
increased rating claim).

Service connection for PTSD was granted by RO rating decision 
in February 1995, and a 10 percent rating was assigned.  That 
decision was based on the evidence of record, diagnosing PTSD 
and relating its onset to the veteran's combat service in 
Vietnam.  The rating thereof was increased to 30 percent by 
RO decision in August 1997; in August 1999, that rating was 
increased to 50 percent.

VA and private medical records from September 1970 to July 
1997, including periodic medical examination reports, 
document intermittent treatment for symptoms and impairment 
including the service-connected PTSD and right knee 
disability.  During this period, the veteran's PTSD was 
manifested by symptoms including nightmares, nervousness, 
depression, anxiety, hypervigilance, irritability, anger, 
difficulty interacting with people, and difficulty dealing 
with work-related stress (his usual occupation was teacher).  
The right knee disability was productive of pain, 
instability, swelling, effusion, and functional impairment on 
strenuous physical activity; X-ray studies of the right knee 
showed the presence of arthritis.  

On VA psychiatric examination in July 1997, the veteran 
reported receiving regular therapy and treatment for his 
PTSD; reportedly, he lived alone and had difficulty 
maintaining social relationships with people, noting that he 
never had an intimate relationship last longer than half-a-
year because of his anger and PTSD "symptomatology;" he 
indicated that he still worked as a teacher, but had a 
history of being fired from several jobs due to his 
difficulty getting along with the staff and students; his way 
of dealing with stress was to get angry and "blow up," or 
to keep quiet and walk away from the situation.  His 
pertinent symptoms reportedly included distrust of people, 
rage, panic attacks in crowded places, inability to relax, 
difficulty sleeping, depression, homicidal ideation, and 
intrusive thoughts.  On examination, his affect and mood were 
dysphoric with underlying hostility, but there was no 
evidence of memory impairment or thought disorder, and his 
insight and judgment were "fair."  Chronic, severe PTSD 
with dysthymia was diagnosed, and Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The examiner 
opined that although the veteran was attempting to teach, he 
had "marked" difficulty in occupational and social settings 
due to loss of control, rages, panic attacks, and difficulty 
getting along in any interpersonal relationships (with fellow 
teachers, students, and his girlfriends).  

On VA orthopedic examination in September 1997, the veteran 
reported right knee pain, stiffness (increasing when walking 
down stairs), and numbness, but he denied any knee 
dislocations since surgery in service.  On examination, he 
walked with antalgic gait, but there was no evidence of right 
knee swelling or gross bony deformity; a well-healed post 
surgical scar was noted at the knee, but the scar was 
productive of decreased sensation over the patella; the 
alignment on motion of the right patella was "normal;" 
there were no patellar "apprehension" signs, but crepitus 
was noted on motion; range of motion of the knee was 0-120 
degrees.  X-ray study of the right knee showed degenerative 
joint disease and an abnormality at the proximal tibia, 
"probably consistent with an old traumatic injury."  The 
examiner opined that, if not treated, the knee disability 
would continue to progress, resulting in functional 
impairment.  

VA medical records from July 1997 to December 1998 document 
intermittent treatment for symptoms and impairment including 
the veteran's service-connected PTSD and right knee 
disability.  In December 1997, his treating psychiatrist 
indicated that she treated his PTSD in 1994 and again since 
September 1996; reportedly, he initially did "well" 
occupationally and socially but, over the years, he seemed to 
"decompensate" as his social and occupational stressors 
increased; he continued to have numerous PTSD-related 
symptoms (including hypervigilance, recurring and distressing 
thoughts of Vietnam, irritability, distrust of people, 
emotional lability, difficulty sleeping, concentration 
impairment, depression, crying spells, and difficulty dealing 
with stress), and his GAF score was reported as 45.  In 
January 1998 and on several occasions thereafter, his 
psychiatrist indicated that his PTSD impairment was severe; 
his GAF scores ranged between 20 and 45.  

The above-identified VA clinical records from July 1997 to 
December 1998 include reports of right knee pain, locking and 
"popping" of the knee, documenting the presence of 
degenerative joint disease.  In June 1998, the veteran 
underwent right knee arthroscopy surgery; pre- and post-
operatively, internal derangement of the right knee and 
status post articular anterior cruciate ligament 
reconstruction "years ago," were diagnosed.  

On VA fee-basis medical examination in December 1998, the 
veteran reported chronic right knee impairment since injuries 
in service, noting that he underwent a total of 3 right knee 
surgeries over the years (in 1968, 1969, and in June 1998).  
He indicated that he had symptoms including right knee pain, 
weakness, stiffness, recurrent subluxation, swelling, 
inflammation, instability, dislocation, fatigue, and lack of 
endurance; reportedly, the symptoms and impairment were 
"constant," at times excruciating, and they intensified on 
strenuous physical activity such as prolonged standing, 
walking, or sitting in "fixed" position.  He was reportedly 
employed as a teacher, requiring prolonged standing, and his 
right knee disability interfered with his work.  He indicated 
that he ambulated with the help of a cane or crutches during 
flare-ups of symptoms, but he denied regular use of any 
assistive devices (such as corrective shoes or knee braces).  
On examination, his gait was "normal," and there was no 
evidence of any abnormality of the feet which would indicate 
abnormal weight-bearing; standing and walking function was 
reported as not being limited; there was no evidence of right 
knee heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness; a 20-centimeter, well-
healed scar was noted at the knee, and mild soft tissue 
thickening was noted in the pre-patellar area; range of 
motion of the right knee was 0-140 degrees, but the veteran 
indicated that the range of motion was limited, painful, and 
productive of fatigue, weakness, and lack of endurance on 
repeated use.  X-ray study of the right knee showed the 
presence of arthritis but no effusion.  The examiner 
indicated that the veteran's right knee disability was 
productive of work-related limitations, interfering with his 
employment as a teacher.  

In January 1999, a VA physician indicated that the veteran's 
"mental disorder" was productive of sensitivity to 
stressful situations.  

At an August 1999 RO hearing, the veteran testified that his 
PTSD-related symptoms were productive of social and 
occupational impairment.  He had difficulty maintaining 
relationships with women because of his hypervigilance and 
frequent fear of having a rage attack, and he had problems at 
work because of difficulty dealing with stressful situations 
and outbursts of anger toward the students and staff.  When 
he was not at work, he reportedly led an isolated life and 
stayed at home by himself.  Regarding his right knee 
disability, the veteran testified that he had constant pain 
(at times awakening him from sleep), stiffness, difficulty 
performing any activity in kneeling position, recurrent 
swelling, pain on motion, and instability, noting that the 
symptoms and impairment increased on physical activity such 
as prolonged walking and standing.  Reportedly, his treating 
physicians indicated that he would need knee replacement 
surgery in the future.  

On VA psychiatric examination in May 2000, the veteran 
reported intrusive recollections of Vietnam, flashbacks, 
nightmares, irritability, outbursts of anger, social 
isolation, difficulty maintaining intimate relationships, 
depression, anxiety, and hypervigilance, noting that he 
continued to have the symptoms despite ongoing treatment, 
therapy, and medication.  Reportedly, he was employed as a 
teacher, but had difficulty at work, with staff, because of 
his approach and attitude toward his work and his teaching 
methods.  He indicated that he was never married and lived 
alone.  On examination, he was depressed and irritable, and 
his affect was constricted, but there was no evidence of 
hallucinations, suicidal or homicidal ideation; he was 
oriented.  PTSD was diagnosed, and GAF score of 45 was 
assigned.  The examiner opined that the veteran's life was 
"severely" affected by his PTSD; other than being able to 
find "some connection" at work, he was nearly "totally" 
isolated and was unable to form intimate relationships.

On VA orthopedic examination in May 2000, the veteran 
reported chronic right knee pain and instability, weakness, 
numbness, recurrent swelling, interfering with activities 
such as prolonged standing or running; reportedly, he did not 
use a knee brace but, on average of twice a week, he 
ambulated with the help of a cane.  On examination, range of 
motion of the right knee was 0-130 degrees, but there was no 
evidence of instability; anterior and posterior drawer sign, 
and Lachman test were "negative;" there was evidence of 
patellofemoral grind and crepitus, but there was no evidence 
of patellar dislocation; X-ray study of the knee showed joint 
space narrowing and arthritis.  Right knee degenerative 
arthritis was diagnosed.  The examiner indicated that the 
veteran was able to maintain a normal range of motion of the 
knee, but his ability to ambulate was limited (particularly 
when walking up and down stairs, running, or riding a 
bicycle).  In a July 2000 addendum, the VA examiner indicated 
the right knee range of motion was 0-130, with evidence of 
pain on motion.

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Code 9411 (2000), and a 50 percent 
evaluation is assigned consistent with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned under the Code 9411 
where there is evidence of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assignable under Code 9411 where there is total occupational 
and social impairment, due to symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

Based on the entire record, the Board finds that a 70 percent 
rating, and no more, is warranted for the veteran's service-
connected PTSD.  The evidence reveals that he continues to 
experience PTSD-related symptoms including nightmares, 
flashbacks, anxiety, depression, irritability, anger, 
hypervigilance, and social isolation and difficulty 
interacting with people despite ongoing treatment, therapy, 
and use of medication; during treatment and on compensation 
and pension examinations between 1997 and 2000, his GAF 
scores ranged from 20 to 50.  Overall, the evidence indicates 
that his PTSD-related impairment is "severe," and that he 
is unable to establish and maintain effective relationships 
with people because of that impairment.  As opined by a VA 
examiner in May 2000, the veteran is nearly totally disabled 
and is unable to form intimate relationships.  Thus, the 
Board finds that the rating criteria for a 70 percent rating 
under Code 9411 have been met.

The evidence of record indicates that the veteran's service-
connected PTSD is productive of work-related impairment.  His 
usual occupation is teacher, and his occupation requires 
interaction with the staff and students; the evidence 
indicates that he is irritable, has difficulty controlling 
his emotions and anger, and finds it difficult to deal with 
stressful situations, all of which are indicative of 
significant work-related impairment.  Nevertheless, the 
schedular rating criteria for a 100 percent rating under Code 
9411 for PTSD have not been met, because there is no total 
occupational and social impairment.  

Regarding the veteran's service-connected right knee 
disability, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's service-connected right knee disability is 
rated under 38 C.F.R. § 4.71a, Codes 5010 and 5257, arthritis 
and knee impairment (recurrent subluxation or lateral 
instability); the disability is assigned a 20 percent rating 
based on a finding of "moderate" knee impairment.  A 
maximum rating of 30 percent is available under Code 5257, if 
knee impairment is "severe."

Based on the foregoing, the Board believes that the evidence 
supports separate 10 and 20 percent ratings for the veteran's 
service-connected right knee arthritis and right knee 
instability (under Codes 5003 and 5257, respectively).  The 
presence of arthritis of the right knee was indicated on 
numerous medical examinations in the past.  As indicated 
above, a maximum rating of 10 percent may be assigned for 
arthritis of a joint where there is objective evidence of 
impairment of range of motion, although the impairment is 
noncompensable under the appropriate diagnostic codes (in 
this case Codes 5260 and 5261).  Recent clinical evidence, 
including VA orthopedic examination report in May 2000, shows 
that the range of motion of the veteran's right knee is 
impaired, but the impairment is noncompensable under Codes 
5260 or 5261.  Thus, a 10 percent rating for right knee 
arthritis under Code 5003 is warranted.  See 38 C.F.R. 
§ 4.71, Plate II (2000).

As to the rating of his right knee disability under Code 
5257, the entirety of the evidence of record indicates that 
he experiences symptoms including pain, recurrent swelling, 
instability, weakness, and numbness, increasing on strenuous 
physical activity; at times, he ambulates with the help of a 
cane.  As noted above, he receives intermittent treatment and 
therapy for impairment of the right knee.  However, as 
indicated on VA orthopedic examination in May 2000, his 
subjectively perceived symptoms of the right knee are not 
supported by objectively demonstrable weakness, instability, 
muscle atrophy, effusion, swelling, or deformity.  On VA 
medical examination in December 1998, there was no evidence 
of abnormality of the feet which would indicate abnormal 
weight-bearing.  Thus, on consideration of both subjective 
complaints of pain and functional impairment and objectively 
demonstrable disability, the Board believes that the severity 
of his service-connected right knee disability does not 
approximate the rating criteria for a rating greater than the 
currently assigned 20 percent under Code 5257.  38 C.F.R. 
§§ 4.3, 4.7; see DeLuca, 8 Vet. App. at 206.

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
right femur, ankylosis of the right knee, or nonunion of the 
tibia and fibula with loose motion requiring knee brace.  A 
rating of the service-connected right knee disability under 
Codes 5255, 5256 or 5262, respectively, is therefore not for 
application in this case.

The Board notes the presence of a post-surgical scar on the 
veteran's right knee; however, recent clinical evidence 
indicates that the scar is well healed, and there is no 
indication that it is painful or tender on objective 
demonstration.  Accordingly, the evidence of record in this 
case does not support the application of a separate 
disability rating for the veteran's right knee disability 
under Code 7804 (scars which are tender and painful on 
objective demonstration).  See Esteban, 6 Vet. App. 259.  

The Board also notes that Code 7805 provides for a rating of 
"other" scars based on impairment of function.  In this 
case, the evidence indicates that the veteran's right knee 
area where the scar is present is numb.  However, as the 
overall right knee impairment, including the symptoms of 
numbness, is rated under Code 5257, assignment of a separate 
disability rating based on functional impairment due to right 
knee scarring would, in this case, violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.  See Esteban, 
6 Vet. App. 259.



ORDER

A 70 percent schedular rating for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee arthritis and right knee 
instability, respectively, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


